*430ORDER ON PETITION FOR REHEARING
On March 12, 1990, we delivered our decision in Cotter v. Eastern Conf. of Teamsters, No. 89-2950/60/71, affirming the district court’s holding in favor of the appellee John Joseph Cotter against appellant Eastern Conference of Teamsters Retirement Plan (“Plan”); vacating as moot the district court’s holding in favor of Cotter against appellant Michael F. Miles, the Plan’s administrator; and affirming the district court’s refusal to award Cotter prejudgment interest. The appellants have filed a petition for rehearing, asking us to address the district court’s award of attorneys’ fees to Cotter, a matter raised in appeal number 89-2971 and not considered in our opinion due to an internal court clerical error. In considering the petition for rehearing, we have the benefit of the parties’ earlier full briefing of the matter.
We are of the opinion that the district court erred neither in deciding to award attorneys’ fees nor in deciding upon the amount of the award. Accordingly, we grant the petition for rehearing and now affirm the district court’s decision to award attorneys’ fees.
Entered at the direction of Judge MUR-NAGHAN, with the concurrences of Judge CHAPMAN and Judge NORTHROP.